UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 MOATHHAMZAAHMEDALALWI,                     )
                                            )
                      Petitione~            )
                                            )
               v.                           )    Civil Case No. 05-2223 (RJL)
                                            )
 GEORGE W. BUSH, et al.,                    )
                                            )
                      Respondents.          )


                                                "---
                                   FINAL JUDGMENT
                                    (JanuarY!l-,2009)

       For the reasons set forth in this Court's public Memorandum Order of December

30,2008 and for the reasons set forth in this Court's Classified Memorandum Opinion of

January 9, 2009, it is hereby

       ORDERED that Petitioner Moath Hamza Amhed Al Alwi's petition for a writ of

habeas corpus is DENIED.

       SO ORDERED.



                                                RICHARDJ.          N
                                                United States District Judge